506 F.3d 717 (2007)
NAVAJO NATION; Havasupai Tribe; Rex Tilousi; Dianna Uqualla; Sierra Club; White Mountain Apache Nation; Yavapai-Apache Nation; The Flagstaff Activist Network, Plaintiffs-Appellants, and
Hualapai Tribe; Norris Nez; Bill Bucky Preston; Hopi Tribe; Center for Biological Diversity, Plaintiffs,
v.
UNITED STATES FOREST SERVICE; Nora Rasure, in her official capacity as Forest Supervisor, Responsible Officer, Coconino National Forest; Harv Forsgren, appeal deciding office, Regional Forester, in his official capacity, Defendants-Appellees,
Arizona Snowbowl Resort Limited Partnership, Defendant-intervenor-Appellee.
Navajo Nation; Hualapai Tribe; Norris Nez; Bill Bucky Preston; Havasupai Tribe; Rex Tilousi; Dianna Uqualla; Sierra Club; White Mountain Apache Nation; Yavapai-Apache Nation; Center for Biological Diversity; The Flagstaff Activist Network, Plaintiffs, and
Hopi Tribe, Plaintiff-Appellant,
v.
United States Forest Service; Nora Rasure, in her official capacity as Forest Supervisor, Responsible Officer, Coconino National Forest; Harv Forsgren, appeal deciding office, Regional Forester, in his official capacity, Defendants-Appellees,
Arizona Snowbowl Resort Limited Partnership, Defendant-intervenor-Appellee.
Hualapai Tribe; Norris Nez; Bill Bucky Preston, Plaintiffs-Appellants,
v.
United States Forest Service; Nora Rasure, in her official capacity as Forest Supervisor, Responsible Officer, Coconino National Forest; Harv Forsgren, appeal deciding office, Regional Forester, in his official capacity, Defendants-Appellees.
Nos. 06-15371, 06-15436, 06-15455.
United States Court of Appeals, Ninth Circuit.
October 17, 2007.
Louis Denetsosie, Esq., Attorney General Navajo Nation Department of Justice, Window Rock, AZ, Howard M. Shanker, The Shanker Law Firm Plc, Tempe, AZ, for Plaintiffs-Appellants.
Jack F. Trope, Esq., Rockville, MD, Terence M. Gurley, Window Rock, AZ, Laura Lynn Berglan, Esq., Tuba City, AZ, for Plaintiffs.
Anthony S. Canty, Esq., Lynelle Kym Hartway, Esq., Kykotsmovi, AZ, Plaintiff Hopi Tribe.
Rachel Dougan, Esq., Lane Mcfadden, Esq., Washington, DC, for Defendant-Appellee.
Janice M. Schneider, Esq., Bruce Babbitt, Latham & Watkins, LLP, Philip A. Robbins, Esq., Washington, DC, Paul G. Johnson, Esq., Jennings Strouss & Salmon, Plc, Phoenix, AZ, Defendant-Intervenor-Appellee.
*718 Before SCHROEDER, Chief Judge.

ORDER
Upon the vote of a majority of nonrecused regular active judges of this court,[1] it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.
NOTES
[1]  Judges Hawkins and Bybee are recused.